Case 1:19-cv-02381-LTB-MEH Document 140 Filed 09/03/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Michael E. Hegarty

  Civil Action No:      19-cv-2381-LTB-MEH                            Date: September 3, 2020
  Courtroom Deputy:     Christopher Thompson                          FTR: Courtroom A 501

   Parties:                                             Counsel:

   WALTER CHARNOFF,                                     Ian Hicks

        Plaintiff,

   v.

   NANCY LOVING, et al.,                                Elizabeth Getches
                                                        Thomas Wagner

        Defendant.

                                   COURTROOM MINUTES
                                  DISCOVERY CONFERENCE

  Court in session:     2:07 p.m.

  Court calls case. Appearances of counsel by telephone. The parties discuss discovery disputes
  with the Court’s rulings made on the record.

  Discussion held regarding dates and availability for the depositions of Defendants Alicia St.
  Pierre, Martin St. Pierre, and ISP Holdings, Inc. The parties mutually agree to hold the complete
  the depositions on September 16-17, 2020 and the Court will extend the Discovery Deadline to
  September 30, 2020.

  Discussion held regarding the expert disclosure of Defendant Nancy Loving. The Defendant
  shall supplement the disclosure as stated on the record.

  Discussion held regarding Plaintiff cancelling depositions on short notice due to complications
  with COVID-19 and the Plaintiff and his wife contracting the virus. The Defendants request
  remote depositions and Plaintiff states their Primary Care Physician has advised him not to
  participate for 40 days. The Court suggests a Stay of the case due to the delays in depositions
  with the parties notifying the Court they would like to proceed in the case. The parties agree to
  complete the depositions of Mr. and Mrs. Charnoff by September 30, 2020.


  ORDERED: The depositions of Alicia St. Pierre, Martin St. Pierre, and ISP Holdings, Inc.
           will be held on September 16-17, 2020.
Case 1:19-cv-02381-LTB-MEH Document 140 Filed 09/03/20 USDC Colorado Page 2 of 2




                   The Defendant shall supplement the expert disclosure of Nancy Loving as stated
                   on the record.

                   The depositions of the Plaintiff and his wife shall be completed, absent of a very
                   specific order from a doctor, by the September 30, 2020.

                   The Plaintiff’s [ECF 138] Motion for Extension of Time to Complete Discovery is
                   GRANTED to the extent as stated on the record.

                   The Discovery Cutoff Deadline is extended to September 30, 2020. The
                   Dispositive Motion Deadline is extended to October 19, 2020.

  It is further ORDERED by the Court, moving forward in this case, any cancellations
  necessary of proceedings due to any party’s health will require proof to be provided to the
  Court.


  Court in recess:          2:47 p.m.        Hearing concluded.
  Total in-court time:      00:40
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.




                                                          2
